Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Claims 1-9 and 20 allowable. Claims 10-19 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 09/01/2020, is hereby withdrawn and claims 10-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Quayle Action
This application is in condition for allowance except for the following formal matters: 
In the Claims:
 	Claim 2 is objected to because of the following informalities:  
 	(1) Claim 2 recites “phosphorous pentoxide (P2O5)” at line 6 should be changed to “the phosphorous pentoxide (P2O5)”. 
 	Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Indication of Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Chopinet et al. (US 2012/0263957), Siebers et al. (US 2011/0226231), Saad et al. (US 5382552), Baldwin et al. (US 7,763,557), Souchard et al. (US 6,429,161), Panzera et al. (US 5614330), Atkinson (Re. 29,388), Shon et al. (US 2009/0311514), Baek et al. (US 2011/0049122), Svetlana et al. (US 2011/0129679), Eckmann et al. (US 2003/0064874), Kim et al. (US 2013/0299482). Carroll et al. (US 2011/0146776), Siebers et al. (US 6,673,729) and Horsfall et al. (US 7,091,141).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1, 10 and 20, an enamel composition comprising, in percent (%) by weight of the entire composition: 5% or less (excluding 0%) of a silicon dioxide (Si02); 10 % to 20 % of an aluminum oxide (AI2O3); 10 % to 20% of a phosphorous pentoxide (P2O5); 5 % to 15% of a rare earth oxide; and 5 % to 10% of a ferric oxide (Fe203).

  	Below are some of examples of related prior art: 
 	Chopinet et al. shows that the enamel composition having comprising, in percent (%) by weight of the entire composition: 45-65% of a silicon dioxide; 0 % to 13 % of an aluminum oxide (AI2O3).
However, Philip does not show that the enamel composition is within the range as claimed. 
 	Siebers shows that the enamel composition having glass ceramic composition having in percent (%) by weight of the entire composition: 60-68% of a silicon dioxide (Si02); 19 % to 23 % of an aluminum oxide (AI2O3); 0 % to 1.5% of a phosphorous pentoxide (P2O5); 0.07-0.18 of a ferric oxide (Fe203).
 	Saad et al. shows porcelain enamel coating, the enamel composition comprising, in percent (%) by weight of the entire composition: 45-60% of a silicon dioxide (Si02); 12-30 of a rare earth oxide.
 	Baldwin et al. shows a porcelain enamel composition, the enamel composition 
comprising, in percent (%) by weight of the entire composition: 45-55% of a silicon dioxide (Si02) (claim 1); 0-3 % of an aluminum oxide (AI2O3); 0 % to 2% of a phosphorous pentoxide (P2O5); 0-20% (CeO2) a rare earth oxide (abstract and Table 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JIMMY CHOU/Primary Examiner, Art Unit 3761